Citation Nr: 0309588	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-17 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963 and from December 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and August 1998 decisions of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim of service 
connection for respiratory disorders. 


FINDING OF FACT

The record includes uncontradicted medical opinion evidence 
indicating that a respiratory disorder, diagnosed as chronic 
obstructive pulmonary disease, was brought about by military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
respiratory disorder diagnosed as chronic obstructive 
pulmonary disease, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A review of the record on appeal shows that, in view of the 
decision below, that VA has met its two-part duty to notify 
the veteran of the evidence and information necessary to 
substantiate his claim and to notify him of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue and because VA has provided the 
veteran with the requisite VCAA notice, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Merits

As to the merits of the claim of service connection for 
respiratory disorders, the veteran asserts that he first 
manifested respiratory problems while in military service and 
that the currently diagnosed chronic obstructive pulmonary 
disease, bronchitis, asthma, upper respiratory infection, and 
bronchial pneumonia are a continuation of his in-service 
respiratory problems.  Alternatively, the veteran alleges 
that current respiratory disabilities were caused by his 
having become dependent on nicotine while in military service 
and that dependence causing him to smoke while in military 
service and following his separation from military service.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Moreover, when adjudicating claims of service connection for 
respiratory problems due to alleged nicotine dependence, VA 
must consider both direct service connection under 38 C.F.R. 
§ 3.307 for the currently diagnosed respiratory disabilities 
as well as secondary service connection under 38 C.F.R. 
§ 3.310 based on the respiratory problems caused by the 
nicotine dependence.

Because the veteran's claim of service connection for a 
respiratory disability constitutes a claim for service 
connection on both a direct and secondary bases, the Board 
will first look at the claim based on direct service 
incurrence pursuant to 38 C.F.R. § 3.303.  In this regard, 
the Board notes that service medical records show the 
veteran's complaints and/or treatment for a persistent cough, 
chest pain, and shortness of breathe diagnosed as bronchitis, 
bronchopneumonia, right lung apical scarring, and/or 
pneumonitis.  See chronological record of medical care dated 
in August 1962, November 1966, and April 1966; chest x-rays 
dated in November 1964 and April 1966; and separation 
examination dated in July 1963.  In addition, the veteran, in 
both writings to the RO as well as in testimony at a hearing 
before the undersigned, reported that he had had problems 
with upper respiratory infections and walking pneumonia while 
in military service.  Therefore, because lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced, and given the notes found in the in-service 
medical records, the Board finds that the record on appeal 
contains credible evidence of an in-service disease or 
injury.  See King v. Brown, 5 Vet. App.  19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Thereafter, post-service medical records show the veteran's 
complaints and/or treatment for respiratory disabilities 
beginning in 1995, variously diagnosed as, among other 
things, chronic obstructive pulmonary disease.  See VA 
general examination dated in August 1995; the post-July 2002 
Board development VA examination; VA treatment records dated 
in June 1995, July 1995, September 1995, June 1996, October 
1998, and June 1999; private treatment record dated in 
September 2002; pulmonary function tests dated in August 
1995, August 2000, and April 2003.  Accordingly, the Board 
finds that the record on appeal contains credible medical 
evidence of a current respiratory disability.

Lastly, the Board notes that the post-service record includes 
a medical opinion directly linking at least one of the 
veteran's current respiratory disabilities, chronic 
obstructive pulmonary disease, to his military service.  
Specifically, the post July 2002 VA examiner opined that the 
veteran's chronic obstructive pulmonary disease had its onset 
during the veteran's periods of active military service.  
This opinion stands uncontradicted by any other evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions). 

Accordingly, the Board finds that the record on appeal 
contains credible statements of the veteran having had a 
problem with an observable disease process while in military 
service (i.e., problems breathing) (see King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (lay witnesses are competent under the 
law to describe symptoms they have seen or experienced) as 
well as documented in-service respiratory problems, the post-
service records show the veteran being diagnosed with 
respiratory disabilities diagnosed as, among other things, 
chronic obstructive pulmonary disease, and a VA examiner has 
linked the veteran's current chronic obstructive pulmonary 
disease to his military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Under such circumstances, and granting the veteran 
the benefit of any doubt in this matter, the Board concludes 
that the evidence supports a grant of service connection for 
chronic obstructive pulmonary disease.  Colette v. Brown, 
82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

(Parenthetically, the Board notes that, given that the above 
discussion explains why VA is granting the veteran all 
benefits sought on appeal (i.e., service connection for 
chronic obstructive pulmonary disease), the Board's will not 
go on to discuss secondary service connection for respiratory 
disorders caused by an in-service addiction to nicotine.)




ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

